IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1532-07


RODGER LOU GRISSAM, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

HOOD COUNTY



 Meyers, J., filed a dissenting opinion.


DISSENTING OPINION


	The jury in this case was asked to vote on only one crime in the application
paragraph of the jury charge-entering a habitation and attempting to commit or
committing theft.  And, the court of appeals has already said that the evidence was not
sufficient to support that conviction.  The majority now sends this case back to the court
of appeals to consider the sufficiency of a crime that was not presented to the jury in the
application paragraph.  I'm having a hard time figuring out why the court of appeals
should review an offense that was not even presented to or considered by the jury.
	The majority has decided to address this case by remanding it to the court of
appeals for a sufficiency analysis under Malik v. State, 953 S.W.2d 234 (Tex. Crim. App.
1997).  From my understanding of the facts in this case, it seems that the defendant was
indicted for two separate offenses, but the jury charge allowed a conviction for only one
offense.  Because the Court is sending the case back under Malik, the court of appeals is
now required to consider the sufficiency of the evidence under a hypothetically correct
jury charge, which would include both alleged crimes.  The court of appeals has already
ruled that the evidence against the defendant is insufficient as to one crime, so I presume
that their only task is to see if the evidence is sufficient to show that the defendant entered
the building with intent to commit theft.  Grissam v. State, No. 2-05-422-CR (Tex.
App.-Fort Worth August 24, 2007) (not designated for publication), 2007 Tex. App.
LEXIS 6843 at *11.  
	In my opinion, this case is similar to a situation in which there is a lesser included
offense.  However, in the context of a lesser included offense, when, on appellate review,
the evidence to support a conviction for a greater offense is insufficient, then the court of
appeals can reform a conviction to a lesser offense only if the lesser included offense was
presented to the jury.  See Haynes v. State, 2008 Tex. Crim. App. LEXIS 569 at *8.  I
think we should deal with this case in the same way.  Because the jury was not asked in
the application paragraph to consider whether the defendant entered the building with
intent to commit theft, the court of appeals did not err in failing to consider the
sufficiency of this offense.  It is not correct to include in a hypothetically correct jury
charge a theory that was not presented to the jury.
	I would also like to point out that the State asked us to review the court of appeals'
sufficiency analysis as to the only theory it was presented with-it did not ask us to review
the theory of the crime that was not presented to the jury.
	Because I agree with the court of appeals that the evidence was insufficient to
show that Appellant was guilty of attempting to commit or committing theft, and the
offense of entering a habitation with intent to commit theft was not considered by the
jury, I would affirm the court of appeals.  Therefore, I respectfully dissent.

								Meyers, J.

Filed: September 10, 2008
Publish